Citation Nr: 1630819	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  12-08 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to reinstatement of VA death pension benefits after periods of incarceration beginning June [redacted], 2010.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran served on active duty from March 1948 to March 1950.  He died in August 1976.  The Appellant is his surviving adult son and has been recognized by VA as a "helpless child."

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2011 decision of the Department of Veterans Affairs (VA) Regional Office Pension Management Center in St. Paul, Minnesota (RO) which denied the Appellant's request that his death pension benefits be reinstated following his release from incarceration. 

In his May 2012 substantive appeal, the Appellant requested a Board hearing.  A Board hearing was scheduled for March 2014 and the Appellant was provided notice of this hearing in January 2014.  However, the Appellant withdrew his request for a Board hearing in February 2014 correspondence.  Accordingly, the hearing request has been withdrawn.


FINDINGS OF FACT

1.  The Appellant was born in January 1970, and attained the age of 18 in January 1988. 

2.  In November 2000, after the Appellant's 18th birthday, VA recognized him as a helpless child because he became permanently incapable of self-support prior to his 18th birthday by reason of mental or physical defect diagnosed as mixed bipolar disorder and panic disorder with agoraphobia.

3.  The Appellant was incarcerated on several occasions as early as October 2002 but, pertinent to this appeal, was released from prison on June [redacted], 2010.  

4.  VA was notified in July 2010, within one year of his release from prison, that the Appellant was no longer incarcerated.

5.  On August 5, 2010, VA received a completed VA Form 21-527, Income-Net Worth and Employment Statement in which the Appellant reported no income or net worth.

6.  The Appellant submitted a claim in April 2011 for reinstatement of death pension benefits for a helpless child.

7.  In a July 2011 letter, VA denied the Appellant's claim to reinstate his death benefits, mistakenly noting that VA had not received official documentation of the Appellant's release from prison.

8.  The Appellant was incarcerated again from November [redacted], 2011 through March [redacted], 2012.  

9.  In a March 2012 statement of the case (SOC), the RO denied the claim once again, finding that, while VA had received official documentation of the Appellant's release from prison, that the Appellant was no longer a helpless child.  Specifically, it was noted that there was no evidence that the Appellant's incarcerations were the result of his mental disorder or that the Appellant's convictions resulted in confinement to a mental facility.

10.  In an August 2012 supplemental statement of the case (SSOC), it was noted that the Appellant was incarcerated again on June [redacted], 2012 and, based on this incarceration, reinstatement of death pension benefits was not warranted.  The SSOC also noted that pension may be payable from the date of the Appellant's release on June [redacted], 2010 through January [redacted], 2012 (61st date following incarceration of November [redacted], 2011).  However, based on the Appellant's outstanding warrant from the City of Council Bluffs, Iowa, VA was correct to deny reinstatement.  Even if the Appellant was released from Douglas County Corrections, VA pension would not be payable until the Appellant's outstanding warrant from the City of Council Bluffs is addressed. 

11.  In September 2012 correspondence, the Appellant wrote that he was due death pension benefits for at least some period of time from June [redacted], 2010 to January [redacted], 2012.  Specifically, the Appellant wrote that the warrant was not issued until May 2011 so he was entitled to benefits prior to the warrant being issued.

12.  VA was notified in June 2016 that the Appellant was released from prison on May [redacted], 2016. 


CONCLUSION OF LAW

The criteria for reinstatement of death pension benefits eligibility for the Appellant as a helpless child during periods when he was not incarcerated and not under a felony warrant beginning June [redacted], 2010 are met.  38 U.S.C.A. § 5313, 5313 (West 2014); 38 C.F.R. §§ 3.57, 3.666 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant claims entitlement to reinstatement of death pension benefits during periods when he was not incarcerated beginning June [redacted], 2010.  VA provides certain benefits for a child of a veteran who is shown to be permanently incapable of self-support by reason of mental or physical defect by or before his or her 18th birthday.  See 38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1)(ii), 3.356 (2015). 

The term "child" includes an unmarried person, who before reaching the age of 18 years, became permanently incapable of self-support.  38 U.S.C.A. § 101(4); 
38 C.F.R. § 3.57 (2015).  Pursuant to 38 C.F.R. § 3.356(a), a child must be shown to be permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years.  The focus of analysis is on the individual's condition at the time of his or her 18th birthday.  It is that condition which determines whether entitlement to the status of "child" should be granted. See Dobson v. Brown, 4 Vet. App. 443 (1993). 

Under 38 C.F.R. § 3.356(b), rating determinations will be made solely on the basis of whether the child is permanently incapable of self-support through his own efforts by reason of physical or mental defects. 

By way of background, the Veteran had active service from March 1948 to March 1950 and died in August 1976.  The Appellant is the Veteran's surviving son who was born in January 1970.  He attained the age of 18 in January 1988.  In November 2000, after the Appellant's 18th birthday, VA recognized him as a helpless child because he became permanently incapable of self-support prior to his 18th birthday by reason of mental or physical defect diagnosed as mixed bipolar disorder and panic disorder with agoraphobia.  

The Appellant was incarcerated on several occasions as early as October 2002.  As is relevant to this case, pension will be resumed as of the day of release if notice (which constitutes an informal claim) is received within 1 year following release; otherwise resumption will be effective the date of receipt of such notice.  38 C.F.R. § 3.666(c).  Notably, there is no requirement that a beneficiary reapply for pension. Id.; see also Latham v. Brown, 4 Vet.App. 265, 269 (1993) (noting that the law "allow[s] for the resumption of the payment of pension to the veteran upon release from incarceration").  Indeed, it appears from the language of the regulation that the intended purpose of 38 C.F.R. § 3.666(c) is to avoid requiring a beneficiary to file a formal claim for reinstatement of pension benefits after incarceration where entitlement to those benefits has already been established. 

A pension is not payable on behalf of a beneficiary for any period during which he or she is a fugitive felon.  38 U.S.C.A. § 5313B (West 2014); 38 C.F.R. § 3.666(e)(1) (2015).  The term "fugitive felon" means a person who is a fugitive by reason of: (i) [f]leeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) [v]iolating a condition of probation or parole imposed for commission of a felony under Federal or State law.  38 C.F.R. § 3.666(e)(2) (2015).  The term "felony" includes a high misdemeanor under the laws of a state that characterizes as high misdemeanors offenses that would be felony offenses under Federal law.  38 C.F.R. § 3.666(e)(3) (2015).  The statute barring beneficiaries from receiving VA benefits while they are "fugitive felons," does not require an adjudication of guilt or knowledge of the outstanding arrest warrant.  Mountford v. Shinseki, 24 Vet. App. 443 (2011).

Pertinent to this appeal, the Appellant was released from prison on June [redacted], 2010.  VA was notified in July 2010, within one year of his release from prison, that the Appellant was no longer incarcerated.  On August 5, 2010, VA received a completed VA Form 21-527, Income-Net Worth and Employment Statement in which the Appellant reported no income or net worth.

The Appellant submitted a claim in April 2011 for reinstatement of death pension benefits for a helpless child.  In a July 2011 letter, VA denied the Appellant's claim to reinstate his death benefits, mistakenly noting that VA had not received official documentation of the Appellant's release from prison.  The Appellant was incarcerated again from November [redacted], 2011 through March [redacted], 2012.  

In a March 2012 SOC, the RO denied the claim once again, finding that, while VA had received official documentation of the Appellant's release from prison, the Appellant was no longer a helpless child.  Specifically, it was noted that there was no evidence that the Appellant's incarcerations were the result of his mental disorder or that the Appellant's convictions resulted in confinement to a mental facility.

In an August 2012 SSOC, it was noted that the Appellant was incarcerated again on June [redacted], 2012 and, based on this incarceration, reinstatement of death pension benefits was not warranted.  The SSOC also noted that pension may be payable from the date of the Appellant's release on June [redacted], 2010 through January [redacted], 2012 (61st date following incarceration of November [redacted], 2011).  However, based on the Appellant's outstanding warrant from the City of Council Bluffs, Iowa, VA was correct to deny reinstatement.  Even if the Appellant was released from Douglas County Corrections, VA pension would not be payable until the Appellant's outstanding warrant from the City of Council Bluffs is taken care of. 

In September 2012 correspondence, the Appellant wrote that he was due death pension benefits for at least some period of time from June [redacted], 2010 to January [redacted], 2012.  Specifically, the Appellant wrote that the warrant was not issued until May 2011 so he was entitled to benefits prior to the warrant being issued.  The Appellant wrote that he previously received retroactive benefits while in prison in January 2010 based on a 2008 claim for benefits that were not paid for several months when he was not incarcerated or had outstanding warrants.  Furthermore, the appellant wrote that he was not a "fugitive felon" for purposes of 38 C.F.R. § 3.666 when the warrant was issued in May 2011 as this warrant was for a misdemeanor and not a felony.  

As above, the Appellant was incarcerated again on June [redacted], 2012.  VA was notified in June 2016 that the Appellant was released from prison on May [redacted], 2016. 

Initially, the Board finds that the RO's determination in the March 2012 SOC that the Appellant is no longer a "helpless child" for VA purposes due to his prison record was in error.  Significantly, VA determined in a November 2000 rating decision that the Appellant was "permanently incapable of self-support" and there is no evidence that the Appellant is now capable of self-support.  Rather, the Appellant's significant prison record only supports the fact that the Appellant remains "permanently incapable of self-support."  While "helpless child" status can be taken away in the case of marriage, there is no indication that the Appellant has entered into a marital relationship.  

The Board also finds that the Appellant is entitled to death pension benefits for all periods of time during which he was not incarcerated beginning June [redacted], 2010.  Significantly, VA received an informal claim in April 2011 for reinstatement of benefits and was on notice that the Veteran was no longer incarcerated at least as early as July 2010, within one year of his release date on June [redacted], 2010.  VA was also on notice of the Appellant's March [redacted], 2012 and May [redacted], 2016 release dates within one year of such dates.

Therefore, he is entitled to resumption of death pension benefits beginning June [redacted], 2010 at all times he was not he was not incarcerated and not under a felony warrant, and his appeal is granted.


ORDER

Reinstatement of death pension benefits during periods when he was not incarcerated and not under a felony warrant, beginning June [redacted], 2010, is granted.  



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


